Citation Nr: 0634364	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  05-02 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hyperthyroidism.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
February to April 2002.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2003 
rating decision of the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
requested a videoconference hearing in April 2005, but failed 
to show for such hearing in March 2006.  In May 2006, the 
Board referred the case to the Veterans Health Administration 
(VHA) for an advisory medical opinion.

After the case was certified to the Board, the veteran 
submitted medical evidence.  As will become obvious, the 
veteran is not prejudiced by the Board's consideration of 
this evidence in the first instance, and a referral of the 
evidence to the RO for their initial consideration is not 
necessary.  See Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).


FINDINGS OF FACT

1.  The veteran's uncontested history of preservice symptoms 
is clear evidence that hyperthyroidism pre-existed his active 
service.

2.  During service the hyperthyroidism became more 
symptomatic and activity-limiting; it has since required 
medication which requires frequent regulation, and symptoms 
first noted in service, including an enlarged thyroid on 
physical examination, have remained unabated.  


CONCLUSIONS OF LAW

1.  There is clear and unmistakable evidence rebutting the 
presumption of soundness on entry in service with respect to 
hyperthyroidism.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  There is no clear and unmistakable evidence to rebut the 
presumption that the veteran's hyperthyroidism was aggravated 
by service.  38 U.S.C.A. §§ 1153, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Inasmuch as the decision below grants the benefit sought, 
there is no reason to belabor the impact of the VCAA on this 
case as any error or failure in notice or duty to assist 
would be nonprejudicial. 

B.	Factual Background

The veteran's service medical records include a January 2002 
report of medical history on the veteran's enlistment, which 
shows that he responded "no" when asked if he ever had any 
thyroid problems, recent unexplained gain or loss of weight, 
heart palpitations or abnormal heartbeats, anxiety, or 
trouble sleeping.  On physical examination on enlistment, the 
veteran's neck and endocrine system were found to be normal.  

March 2002 clinic records reveal that he was seen in his 
first week of basic training (the record shows he continued 
in training to at least March 18), with complaints of a fast 
heart rate, exacerbated with any physical activity.  He 
reported that over the past 12-18 months he had become heat 
intolerant, had a 10-15 pound weight loss, increased heart 
rate, anxiety, and tremors.  He indicated he was never 
previously evaluated for the problem.  Examination revealed 
an increased heart rate and enlarged palpable thyroid.  
Diagnostic studies established he had hyperthyroidism.  
On Entrance Physical Standards Board (EPSBD) Proceedings 
form, subjective findings note "service member with 5 month 
history of tremors, increased heart rate, heat intolerance 
and exercise intolerance with frequent palpitations, never 
evaluated. Objective findings were, pulse 126, palpable 
thyroid, enlarged symmetrically, negative exophthalamas, no 
edema.  Laboratory studies showed elevated T4 and low TSH 
values.  It was noted that hyperthyroidism existed prior to 
service and was not aggravated by service.  It was 
recommended that he be separated from the military because he 
did not meet medical fitness standards for enlistment.  For 
the remainder of his military service, he did not participate 
in running, jumping, road marching or any other exertional 
activities.  The veteran received counseling in conjunction 
with his service discharge, at which time he was advised that 
continued monitoring of his thyroid problem was needed.

Postservice medical evidence includes a report of July 2002 
laboratory studies which continued to show elevated T4 
(thyroxine), T3 (uptake), and FT1 (calculation) values, and a 
low TSH (serum) value.  The abnormal values continued to be 
found on August 2002 studies.  When he was seen on two 
occasions in August 2002, his thyroid was noted to be 
enlarged.  It was noted that he felt better when taking his 
medication (and the importance of his medications was 
explained to him).  In February 2003 mild thyroidmegaly was 
reported; it was noted that the veteran was on thyroid 
medication.  In April 2003 mild thyroidmegaly and abnormal 
pulse were noted (the veteran had been on a new medication 
for 5 days).  In late May 2003 examination of the neck 
revealed diffuse enlarged thyroid gland.  Heart rate was 
normal and pulses were intact.  It was noted that the veteran 
was on thyroid medication, and that his hyperthyroidism was 
"well controlled".  Late June 2003 laboratory studies 
showed normal TSH serum.  The veteran continued on thyroid 
medication.  A November 2003 private progress report reveals 
the veteran had excellent response to the medication, his 
symptoms were resolved, and he regained strength.  It was 
noted that September 2003 laboratory studies showed normal 
TSH, but low T4 and FT1 values.  On clinical evaluation the 
thyroid gland was enlarged, but nontender.  The veteran was 
evaluated for continued care.  It was noted that he did not 
want surgery, but would continue medical management.  The 
assessment was "Graves, clinically euthyroid".  

In his substantive appeal the veteran stated that prior to 
active duty he had no need to seek medical attention.  He 
asserted that "very strong and uncontrollable symptoms" 
requiring regular attention began during basic training.  .

In May 2006 the Board sought a VHA medical advisory opinion 
from a specialist in endocrinology.  In his the June 2006 
medical opinion, the consulting endocrinologist noted the 
veteran's medical history and responded:

1)  Based on the records provided .....it appears highly 
probable that hyperthyroidism was present for several months 
and possibly for as long as 12-18 months prior to the 
[veteran's] enlistment in the armed forces.  

2)  I did not encounter any information that indicated the 
appellant's hyperthyroidism was permanently exacerbated as a 
result of his brief period of military service.  A progress 
note on May 30, 2003 states "hyperthyroidism well 
controlled".

The veteran was provided a copy of this opinion.  In 
response, he submitted a July 2006 laboratory report 
(received at the Board in September 2006) which notes low T4 
and elevated TSH values.  It was noted that the veteran's 
medications required change/regulation.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who served during a period of war after December 
31, 1946, is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
his entrance examination, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

VA's General Counsel has held that the provisions of 
38 C.F.R. § 3.304(b) are invalid insofar as they state that 
the presumption of sound condition could be rebutted solely 
by clear and unmistakable evidence that a disease or injury 
existed prior to service without requiring clear and 
unmistakable evidence to rebut the presumption as to any 
aggravation during service.  VAOPGCPREC 3-2003 (2004); see 
also Cotant v. Principi, 17 Vet. App. 116 (2003).

A pre-existing injury or disease is considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  It is the Secretary's burden to rebut the 
presumption of in-service aggravation by clear and 
unmistakable evidence.  See Laposky v. Brown, 4 Vet. App. 331 
(1993); Akins v. Derwinski, 1 Vet. App. 228 (1991); see also 
VAOPGCPREC 3-2003.

For compensation purposes, the term "aggravation" has 
specific meaning, based on the controlling statute and 
regulation and judicial interpretation of the relevant law.  
A pre-existing disease or injury will be presumed to have 
been aggravated by service if the evidence shows that the 
underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. 
§ 3.306(a).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292 (1991); Jensen v. Brown, 4 Vet. 
App. 304 (1993).  Evidence of the veteran being asymptomatic 
on entry into service, with an exacerbation of symptoms 
during service, does not constitute evidence of aggravation.  
Green v. Derwinski, 1 Vet. App. 320 (1991).  If the disorder 
becomes worse during service and then improves due to in-
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder is not 
presumed to have been aggravated by service.  Verdon v. 
Brown, 8 Vet. App. 529 (1996).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the 
claimant.38 U.S.C.A. § 5107(b).

Here, symptoms of hyperthyroidism were not noted on service 
entrance examination.  However, the Board finds that the 
presumption of soundness on service entry is rebutted by 
competent, clear, and unmistakable evidence.  During 
evaluation for related complaints in service, the veteran 
gave a clear undisputed history of increased heart rate, heat 
intolerance, weight loss, anxiety and tremors pre-existing 
service.  He has not placed such history in dispute.  Based 
on his description of pre-service symptoms, service examiners 
and a consulting VA endocrinologist made competent (medical) 
findings that the veteran's hyperthyroidism pre-existed 
service.  These findings (along with the undisputed reports 
of pre-service symptoms) constitute clear evidence that the 
veteran's hyperthyroidism pre-existed his service.  
Accordingly, the presumptive of soundness on entry in service 
is rebutted.

The analysis of the veteran's claim proceeds to a 
determination whether his hyperthyroidism was aggravated by 
his service.  As symptoms of the disease were noted, and it 
was diagnosed, in service, the veteran is entitled to a 
presumption that it was aggravated by service.  Under the 
above-cited VA General Counsel opinion, this presumption can 
only be rebutted by clear and unmistakable evidence of 
nonaggravation (essentially, under the regulatory guidelines 
of what constitutes aggravation, outlined above, clear and 
unmistakable evidence that the disability did not increase in 
severity during service).   

There is some fairly strong evidence of nonaggravation in the 
form of the June 2006 VHA opinion by a consulting chief of 
endocrinology who opined that he found no "information that 
indicated the appellant's hyperthyroidism was permanently 
exacerbated as a result of his brief period of military 
service".  The physician noted that a May 2003 progress note 
showed hyperthyroidism was well-controlled.  Given this 
physician's expertise, the opinion is substantial evidence of 
nonaggravation.  

However, there is also evidence in the record which suggests 
that hyperthyroidism did increase in severity during service.  
Notably, on service entrance examination the veteran's neck 
(and endocrine system) was normal.  Beginning in service, and 
continuing essentially unabated to the present, thyroid gland 
enlargement has been clinically noted.  Ever since service 
the veteran has required medication to control symptoms of 
hyperthyrodism (significantly, when hyperthyroidism was 
described as well-controlled, it was on medication).  In 
addition, it appears that the finding of medically well-
controlled hyperthyroidism is not consistently shown in the 
record.  Both pre  May 2003 and post May 2003 records 
(notably in July 2006) show laboratory studies reflecting 
abnormal thyroid function values.  And by the veteran's 
accounts, he has had to restrict activities to maintain 
symptom control.

As was noted, the veteran is entitled to a presumption of 
aggravation, which is rebuttable only by clear and 
unmistakable evidence of non-aggravation.  Given the above-
outlined evidence suggesting that increased symptoms of 
hyperthyroidism became manifest during service and have 
persisted, the Board finds that there is no clear and 
unmistakable evidence that the hyperthyroidism did not 
increase in severity during (and was not aggravated by) his 
service (however brief).  Hence, the Board finds that the 
presumption of aggravation is not rebutted, and that service 
connection for hyperthyroidism is warranted.   .


ORDER

Service Connection for hyperthyroidism is granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


